11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT


Carol Johnene Morris,                        * From the 142nd District
                                               Court of Midland County,
                                               Trial Court No. TX13106.

Vs. No. 11-13-00205-CV                        * August 8, 2013

Midland Central Appraisal District,           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.